Judgment, Supreme Court, Bronx County (Ira R. Globerman, J.), rendered October 10, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 6 to 12 years, affirmed.
The undercover officer, qualified as an expert, was properly allowed to give expert testimony to explain the methodology of street drug sales (People v Diaz, 181 AD2d 595, lv denied 79 NY2d 1048). As the trial court specifically found, "[T]here are aspects of the conduct that are alleged to have occurred here that would raise problems to a lay person that could, conceivably, be explained by an expert, and so it seems to me the testimony is relevant here”. Thus, the jury was allowed to hear expert testimony regarding the functions of a "money man”, a "stash man” and a "hand-to-hand” man. Absent an abuse of discretion, a trial court’s determination as to the admissibility and bounds of expert testimony will not be disturbed (People v Mason, 162 AD2d 144, lv denied 76 NY2d 860). The testimony was appropriately brief and limited (see, People v Gonzalez, 180 AD2d 553, lv denied 79 NY2d 1001). Whenever the prosecutor’s questions went beyond the mere definition of terms, the trial court sustained defense counsel’s objections.
Most of the defendant’s claims concerning the prosecutor’s summation are not properly preserved for appellate review, and all are without merit. Concur—Sullivan, Kupferman and Rubin, JJ.